Citation Nr: 0821831	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound.

3. Entitlement to specially adapted housing.

4. Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for service connection 
for PTSD.  This matter further comes before the Board from an 
October 2006 rating decision in which the RO denied 
entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound; denied entitlement to specially adapted 
housing; and denied entitlement to a special home adaptation 
grant.

With regard to the claim for service connection for PTSD, the 
Board will herein summarize the history of this claim.  By 
decision dated in February 1998, the Board denied the 
veteran's claim of service connection for PTSD.  The veteran 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
May 1999, the Court vacated the February 1998 decision and 
remanded the issue to the Board.  In May 2000, the Board 
remanded the claim to the RO for further development.  In 
February 2003, the Board again denied the claim of service 
connection for PTSD.  The veteran once again appealed to the 
Court.  In July 2004, the Court issued a Memorandum Decision 
in which the case was remanded to the Board.  In August 2004, 
the Court entered a judgment on the case.  In June 2005, the 
Board remanded the claim to the Appeals Management Center 
(AMC) for further evidentiary development.  

The record reflects that the veteran's representative, Sean 
Kendall, has limited his representation of the veteran to the 
issue of entitlement to service connection for PTSD.  With 
regard to the other three issues on appeal, the veteran's 
prior representative, the American Legion, has indicated in a 
letter dated in September 2007 that it cannot represent the 
veteran in this matter as he is already represented.  

With regard to personal hearings addressing the issue of 
service connection for PTSD, the record reflects that in 
October 1995 and in February 2007, the veteran testified at 
hearings at the RO before a local hearing officer, and in 
April 1997 he testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  With regard to 
personal hearing for the other three issues on appeal, the 
record reflects that in February 2008 the veteran was 
scheduled for a Travel Board hearing at the RO, however he 
did not show for the hearing and indicated by statement of 
the same day that he wanted to reschedule.  This matter will 
be further addressed in the remand below.

The three issues of entitlement to special monthly 
compensation, based on a need for the regular aid and 
attendance of another person, or being housebound; 
entitlement to specially adapted housing; and entitlement to 
a special home adaptation grant, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1. The medical evidence is in relative equipoise as to 
whether the veteran currently has PTSD.  

2. The medical evidence of record is in relative equipoise as 
to whether the veteran's PTSD was caused, at least in part, 
by a verified stressor that occurred during the veteran's 
military service.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that PTSD was incurred, in part, as a result of an 
in-service stressor.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds that, 
given the favorable decision herein, the RO will address any 
applicable downstream issues when effectuating the award.

II. Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
under the criteria of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed.(DSM-IV); a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

III. Factual Background and Analysis

A review of the claims file shows that the veteran was 
diagnosed with PTSD at various times during the course of the 
appeal process (which the veteran initiated in February 1993 
when he filed his claim for service connection for PTSD).  
The record reflects that he has been diagnosed with PTSD on 
VA examination in April 1993 when the diagnosis was moderate 
PTSD; in a March 1994 letter from a private MSW who diagnosed 
PTSD based on the veteran's reported experiences in Vietnam; 
and an April 2000 VA treatment record which diagnosed PTSD 
based on in-service stressors.  The Board also notes, 
however, that the most recent medical evidence - the June 
2007 VA examination - provided a diagnosis of depression, 
rather than PTSD.  However, the examiner appears to have 
related the veteran's depression, at least in part, to events 
in service, including assaults and mortar and rocket attacks.  
Consideraing this association of current symptoms with 
traumatic events in service, the Board concludes that there 
is relative equipoise between the evidence against a 
diagnosis of PTSD and that in favor of such diagnosis.  
Consequently, the Board must find that he has PTSD.  However, 
a nexus to service is still required.  Given the 
aforementioned state of the competent medical evidence of 
record, therefore, and also in accordance with applicable 
law, the Board observes that application of the doctrine of 
reasonable doubt establishes that these two elements of the 
claim for PTSD, a current diagnosis and nexus to a claimed 
in-service stressor, are met for this appeal.

The Board notes, however, that the element remaining at issue 
for this claim concerns whether there is adequate and 
credible supporting evidence that the veteran's claimed in-
service stressor actually occurred.  See 38 C.F.R. § 
3.304(f).  The record reflects that the veteran served as a 
boatswain's mate assigned to the Naval Support Activity in 
DaNang from July to November 1969.  He has alleged several 
stressful experiences that he claimed occurred during his 
military service, including working security patrol, living 
in constant fear of sniper attacks and rocket fire, 
discrimination and racial hostility, seeing close friends 
injured, and direct hits to his air base.  He has not 
contended, nor does the evidence of record indicate that he 
was involved in combat with the enemy.  Thus, since he did 
not engage in combat, there must be credible supporting 
evidence that the veteran's non-combat stressors occurred.  
In that regard, the Board notes that in May 2002 the veteran 
submitted a copy of a newspaper article from The White 
Elephant News dated September 26, 1969, which included a 
report of a rocket attack and explosion on September 6, 1969, 
at the Naval Support Activity Supply Depot in DaNang.  
Additionally, received from the veteran's representative in 
April 2007, were unit records for the veteran's unit in 
Vietnam, from the National Archives, as well as records from 
the Office of Air Force History for the base (DaNang) at 
which the veteran was stationed in Vietnam.  These records 
show that the veteran's unit and base were subject to rocket 
activities and attacks during his tour of duty in Vietnam.  
Thus, in considering these various records, and in the spirit 
of Pentecost and Suozzi, the Board concludes that there is 
evidence that tends to corroborate the existence of an in-
service stressor.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that a veteran need not substantiate his 
actual presence during the stressor event, but that the fact 
that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997).

Based upon this evidence, the Board finds that the evidence 
is in relative equipoise as to whether the veteran has PTSD 
and as to whether in-service stressors contributed to his 
PTSD.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Resolving 
doubt as to all material elements, the Board determines that 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

In his September 2007 substantive appeal (VA Form 9), the 
veteran indicated that he wanted a hearing at the RO before a 
Veterans Law Judge.  Although he was notified of the hearing 
by letter dated in November 2007, the veteran did not show 
for the hearing which was scheduled for February 1, 2008.  
Received from the veteran on that same date was a statement 
in which he indicated he wanted to reschedule so that he 
could be represented by the American Legion.  

The record reflects that the veteran's attorney, Sean 
Kendall, has limited his representation of the veteran to the 
issue of entitlement to service connection for PTSD.  With 
regard to the other three issues on appeal, the veteran's 
prior representative, the American Legion, has indicated in a 
letter dated in September 2007 that it cannot represent the 
veteran in this matter as he is already represented.  Because 
of the full grant of the issue on appeal (with regard to the 
claim for service connection for PTSD), it appears that the 
veteran would be able to obtain representation for the other 
three issues on appeal:  entitlement to special monthly 
compensation, based on a need for the regular aid and 
attendance of another person, or being housebound; 
entitlement to specially adapted housing; and entitlement to 
a special home adaptation grant. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.  Advise the veteran that it is his 
responsibility to obtain representation 
for the hearing, and that at this point he 
does not have a representative of record.  
Appropriate notification should be given 
to the veteran (and any representative 
that the veteran may obtain), and such 
notification should be documented and 
associated with the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


